In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________
                      No. 02-19-00369-CV
                 ___________________________

CENTURY SPORTS WEARS, INC. D/B/A WYNFORD WHOLESALE, PERVEZ
          DAREDIA, AND SHARAF DAREDIA, Appellants

                                V.

       WALLIS BANK F/K/A WALLIS STATE BANK, Appellee



              On Appeal from the 362nd District Court
                      Denton County, Texas
                   Trial Court No. 19-3906-362


             Before Sudderth, C.J.; Gabriel and Kerr, JJ.
           Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      We dismissed the appeal of Appellants Century Sports Wears, Inc. d/b/a

Wynford Wholesale, Pervez Daredia, and Sharaf Daredia on December 5, 2019, when

they failed to pay the appeal’s filing fee after we twice notified them that failure to do

so would result in dismissal. Less than two weeks later, they paid the filing fee and

filed a motion to reinstate their appeal, which we granted, withdrawing our December

5, 2019 dismissal opinion and judgment.

      In our January 7, 2020 order granting the motion to reinstate, we noted that, in

a pending motion, Appellants had raised a serious question about whether this court

had jurisdiction, and we informed them that unless they, or any other party desiring to

continue the appeal, filed with the court, on or before January 17, 2020, a response

showing grounds for continuing the reinstated appeal, we would dismiss it. See Tex.

R. App. P. 42.3(a), (c). We have received no response. Accordingly, we dismiss the

appeal. See Tex. R. App. P. 43.2(f).



                                                       /s/ Bonnie Sudderth
                                                       Bonnie Sudderth
                                                       Chief Justice

Delivered: February 20, 2020




                                            2